DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/16/2022 is acknowledged. Claim 1 is amended. Claims 2-3 are canceled. Currently claims 1 and 12-13 are pending in the application.
Previous 112 rejections of claims 2-3 are withdrawn in view of the cancelation of the claims.
Previous prior art rejections are modified to address the above amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072805, which has an English equivalent of US 2017/0358757 that is relied hereafter).
Regarding claim 1, Lee et al. discloses a perovskite solar cell comprising 
a first electrode comprising a metal (see Al electrode, [0274-0276]), 
an electron transport compound layer (PCBM) on the first electrode (Al, [0274-0276]), 
a perovskite compound layer arranged on the electron transport layer ([0274-0276]), 
a hole transport layer (or hole extract PEDOT:PSS) arranged on the perovskite compound layer ([0274-0276]), and 
a second electrode (ITO) arranged on the hole transport layer ([0274-0276]).
Lee et al. teaches the perovskite compound (or doped perovskite) having formula ABX3; wherein a portion of A is substituted with A’, or a portion of X is substituted with X’ at 0.1% (or 0.001) to 5% (or 0.05); wherein A is selected to be methylammonium (or CH3NH3), formamidinium (or NH2CH=NH2) or combination thereof, A’ is selected to be K+, B is selected to be Pb, X and X’ are selected to iodide and bromide ( see [0034-0037], [0188-0192], [0199-0201]). As such, Lee et al. discloses a perovskite comprises a compound represented by formula KxA1yA2zPbX1pX2q, wherein:
K represent potassium (or A’), 
Pb represents lead (or B), 
A combination of formamidinium and methylammonium (or A), in which either one of A1 and A2 represents a formamidinium cation (or NH2CH=NH) and the other represents a methylammonium cation (CH3NH3), 
either one of X1 and X2 represents iodine and the other represents bromine,
x (or the portion of A’) represents a numerical value ranging from 0.001 to 0.05; and 
y, z, p, and q represent freely selectable numerical values which satisfy x+y+z = 1 (as Lee et al. discloses A has a ratio of 1 in the formula ABX3), and p+q=3 provided that at least p and q respectively are value exceeding 0 (as Lee et al. discloses X has a ratio of 3, which is exceeding 0, in the formula ABX3 and doping ratio is 0.001 to 0.05, which is also exceeding 0).  
Lee et al. teaches selecting combination of methylammonium and formamidinium, potassium (K), lead (Pb), iodine (I) and bromine (Br) among others for A, A’, B, X and X’, respectively. Lee et al. does not teach using combination of methylammonium and formamidinium, potassium, lead, iodine and bromine exclusively. However, it would have been obvious to one skilled in the art to have used combination of methylammonium and formamidinium, potassium, lead, iodine and bromine for A, A’, B, X and X’, respectively, in the doped perovskite ABX3, because Lee et al. explicitly suggests doing so.
Lee et al. discloses the x value in the range of 0.001 to 0.05, which is overlapping with the claimed range of 0.01 to 0.20. Lee et al. does not explicitly teach the exact range of   0.01 to 0.20 for x value. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01 to 0.05 of the range 0.001 to 0.05 disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2013/171517) in view of Lee et al. (WO 2016/072805, which has an English equivalent of US 2017/0358757 that is relied hereafter).
Regarding claim 1, Snaith et al. discloses a solar cell (or photovoltaic device) comprising: 
a first electrode comprising an electroconductive substance transparent to visible light (see “FTO” anode in fig. 1, or first electrode in pages 42-45);
an electron transport layer (see “TiO2” in fig. 1, or n-type layer or porous layer of semiconductor in pages 43 and 45) arranged on the first electrode (or FTO, see fig. 1 and pages 42-45, also see figs. 3-4);
a perovskite compound layer (see “perovskite” layer in fig. 1 or perovskite in pages 42-43 and 45) arranged on the electron transport layer (“TiO2”, see fig. 1, pages 42-45, also see figs. 3-4) 
a hole transport layer (see “Hole-transporter (Spiro-MeOTAD)” in fig. 1, or p-type layer or charge transporting material in pages 43 and 45) arranged on the perovskite compound layer (see fig. 1, pages 43-45, also see figs. 3-4), and 
a second electrode (see “Ag Cathode” in fig. 1, or second electrode in pages 42-45) arranged on the hole transport layer (“Hole-transporter”, see fig. 1, pages 42-45, also see figs. 3-4). 
Snaith et al. teaches using perovskite having formula [A][B][X]3; wherein [A] is at least one organic cation and the perovskite comprises two different organic cations, two different metal cations, and two different halide anions (see page 13), B is selected to be Pb2+ (page 13), X is two different halide anions (see page 13). Snaith et al. exemplifies using FOPbI3yBr3(1-y) (see pages 7-8) or FOPbI3zBr3(1-z) (see pages 54-57) and using methylammonium organic cations (see 1.1 in page 51). In other words, Snaith et al. teaches selecting the two different halide anions to be iodide and bromide. It is noted that FO is formamidinium organic cation.
Snaith et al. does not explicitly discloses the perovskite having a formula KxA1yA2zPbX1pX2q as claimed.
Lee et al. teaches the perovskite compound (or doped perovskite) having formula ABX3; wherein a portion of A is substituted/doped with A’, or a portion of X is substituted with X’ at 0.1% (or 0.001) to 5% (or 0.05); wherein A is selected to be methylammonium (or CH3NH3), formamidinium (or NH2CH=NH2) or combination thereof, A’ is selected to be K+, B is selected to be Pb, X and X’ are selected to iodide and bromide ( see [0034-0037], [0188-0192], [0199-0201]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the perovskite FOPbI3yBr3(1-y) of Snaith et al. by doping the perovskite with K+ at 0.1% to 5% as taught by Lee et al., because Snaith et al. explicitly suggests using two metal cations and K+ metal cation in addition to Pb2+ metal cation would provide a perovskite with two metal cations of K+ and Pb2+, and Lee et al. teaches doping perovskite would increase durability (or stability) as well as to adjust the electro-optical properties (see [0047] of Lee et al.). In such modification, the perovskite of modified Snaith et al.  has a formula KxFO1-xPbI3yBr3(1-y) which reads on the claimed perovskite having formula KxA1yA2zPbX1pX2q with numerical value z of A2 being methylammonium cation is 0. In other words, the formula  KxFO1-xPbI3yBr3(1-y) of modified Snaith et al. has K represents potassium, Pb represents leads, A1 represents a formamidinium cation, A2 represents a methylammonium cation, X1 represents iodide, X2 represents bromide, x represents a numerical value of 0.001 to 0.05, y represents a numerical value (or 1-0.001 to 1-0.05), z represents a numerical value of 0, and p and q represent numerical values (e.g. 3y and 3(1-y)) such that y, z, p and q satisfy x+y+z= 1 (or x+ 1-x + 0 = 1) and p+q= 3 (or 3y+3-3y=3).  
Lee et al. discloses the x value in the range of 0.001 to 0.05, which is overlapping with the claimed range of 0.01 to 0.20. Modified Snaith et al. does not explicitly teach the exact range of   0.01 to 0.20 for x value. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01 to 0.05 of the range 0.001 to 0.05 disclosed by Lee et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Alternatively, Snaith et al. teaches the perovskite [A][B][X]3 having two different organic cations, two different metal cations, and two  different anions (see page 13), wherein an organic cation [A] has the formula (R1R2RCR4N)+ (see page 13) such as methylammonium (see preparation of methylammonium iodide precursor in page 51) and formamidinium cation (see pages 54-57), B is Pb (or lead, see page 13) and the two halide anions are selected to be iodide and bromide (see pages 54-57). Snaith et al. does not exemplify the perovskite having the formula KxA1yA2zPbX1pX2q as claimed, which includes two different organic cations of methylammonium and formamidinium, two different metal cations of K+ and Pb2+, and two different halide anions of iodide and bromide.
Lee et al. teaches the perovskite compound (or doped perovskite) having formula ABX3; wherein a portion of A is substituted/doped with A’, or a portion of X is substituted with X’ at 0.1% (or 0.001) to 5% (or 0.05); wherein A is selected to be methylammonium (or CH3NH3), formamidinium (or NH2CH=NH2) or combination thereof, A’ is selected to be K+, B is selected to be Pb, X and X’ are selected to iodide and bromide ( see [0034-0037], [0188-0192], [0199-0201]).
It would have been obvious to one skilled in the art at the time of the invention was made to have selected formamidinium and methylammonium organic cations for the two different organic cations, bromide and iodide anions for the two different halide anions, and Pb (or lead) for the metal cation for the perovskite having formula [A][B][X]3 of Snaith et al. and doped/substituted the monocation with potassium (or K+) at 0.1% to 5% as taught by Lee et al.; because Snaith et al. explicitly suggests the perovskite [A][B][X]3 having two different organic cations such as formamidinium and methylammonium, two metal cations with one metal cation such as Pb (or lead) and two different halide anions such as iodide and bromide and Lee et al. teaches doping perovskite would increase durability (or stability) as well as to adjust the electro-optical properties (see [0047] of Lee et al.). In such modification, when formamidinium and methylammonium cations are used for the two organic cations, Pb2+ and K+ are used for the two metal cations, and bromide and iodide are used for the two halide anions, the perovskite formula [A][B][X]3 of Snaith et al. will become KxA1yA2zPbX1pX2q where K represent potassium, Pb represents lead, either one of A1 and A2 represents a formamidinium cation and the other represents a methylammonium cation, either one of X1 and X2 represent iodine and the other represents bromine, x represents a numerical value ranging from 0.001 to 0.05, and y, z, p, and q represent freely selectable numerical values which satisfy x+y+z = 1 (e.g. as monocation [A] in the formula [A][B][X]3 is 1) and p+q = 3 provided that at least p and q respectively are values exceeding 0 (as anions [X] is represented by 3 in the formula [A][B][X]3). 
Lee et al. discloses the x value in the range of 0.001 to 0.05, which is overlapping with the claimed range of 0.01 to 0.20. Modified Snaith et al. does not explicitly teach the exact range of   0.01 to 0.20 for x value. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01 to 0.05 of the range 0.001 to 0.05 disclosed by Lee et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 2-3, modified Snaith et al. discloses an inorganic-organic hybrid material as in claim 1 above, wherein both Snaith et al. and Lee et al. discloses using metal halides and organic halides to form the perovskite (see examples of Snaith et al. and [0202] of Lee et al.). However, recitation of how to form the compound represented by formula 1 in the instant claim is a product-by-process limitation that does not further define the structure of the material. See MPEP 2113.
Regarding claim 12, modified Snaith et al. discloses a solar cell as in claim 1 above, wherein Snaith et al. discloses the electron transport layer comprises at least one of titanium oxide (TiO2), zinc oxide (ZnO), tin oxide (SnO2), aluminum oxide (or oxide of aluminum), niobium oxide (Nb2O5 or oxide of niobium) (see n-type layer or porous semiconductor described in pages 44-45).
Regarding claim 13, modified Snaith et al. discloses a solar cell as in claim 1 above, wherein Snaith et al. shows the electron transport layer (e.g. TiO2) includes a dense electron transport layer (see compact TiO2 layer in fig. 1) formed on the first electrode and a porous layer of nanoparticles (or mesoporous TiO2 layer, see section “4. Deposition of the mesoporous TiO2 film” in page 54) formed on the dense electron transport layer (compact TiO2, see fig. 1).
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the solar cell having a structure ITO/PEDOT/perovskite/PCBM/Al of Lee is an inverted structure while Applicant solar cell is a forward structure. 
The examiner replies that claim 1 recites “a first electrode comprising an electroconductive substance transparent to visible light or a metal” in lines 2-3. That is, Applicant does not explicitly claim the solar cell structure to be so-called forward solar cell structure as argued by Applicant, but contradictory to Applicant’s argument, Applicant’s claimed solar structure is directed to both so called inverted solar cell structure and so-called forward solar cell structure. 
Applicant argues that prior art discloses a perovskite having structure ABX3, but does not disclose, suggests the claimed perovskite compound KxA1yA2zPbX1pX2q with y, z, p and q represent freely selectable numerical values which satisfy x+y+z=1 and p+q=3 provided at least p and q respectively are values exceeding 0 as claimed. Applicant also argues that incorporating/doping perovskite with potassium shows unexpected result in Applicant’s example 1 and comparative example 1 as Fig. 8 showing the SEM of doped perovskite has different crystallinity formation compared to Fig. 12 showing the SEM of the comparative example 1.
Applicant’s arguments are not persuasive for the following reasons:
First of all, even though Applicant symbolizes the perovskite compound differently from Lee and Snaith, Applicant’s claimed perovskite compound still has the perovskite general formula ABX3 as Applicant explicitly claims x+y+z=1, or the sum of all portions of monocations equals to 1, and p+q=3, or the sum of all portions of halide anions equals to 3. 
Secondly, Lee discloses doping/substituting A’ to A, wherein A is selected to be methylammonium, formamidinium or the combination thereof, and A’ is selected to be K+. See the rejections above. 
Thirdly, in regards to Applicant’s alleged unexpected result, the perovskite in example 1 does not represent the entire claimed formula 1 with y, z, p and q represent freely selected numerical values, and the comparative example 1 does not represent the perovskite taught by the prior art and cited by the examiner. Therefore, example 1 is insufficient to show unexpected result of the claimed invention over the prior art according to MPEP 716.02. 
Fourthly, doped perovskite and non-doped perovskite are different compositions and thus expected to have different crystallinity formation. 
Fifthly, Lee explicitly discloses doping the perovskite would increase the stability and adjust electro-optical properties. As shown in Fig. 9 of Applicant’s disclosure, doping the perovskite with potassium in example 1 would change the electro-optical properties of the perovskite, e.g. band gap compared to the non-doped perovskite in comparative example 1. In other words, doping the perovskite to adjust the electro-optical properties is expected and taught by the prior art, not an unexpected result.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726